Citation Nr: 1201091	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

In January 2009, the Board denied service connection for sleep apnea.  The Veteran appealed to the Veterans Claims Court.  In response to a Joint Motion to Remand, the Court Clerk vacated the Board's decision in November 2009.

In January 2010, the Board remanded the issue for further development and is now ready for disposition.  


FINDING OF FACT

Sleep apnea or any symptomatology reasonably attributable thereto was not shown during service.  Sleep apnea symptomatology was not reported until August 1994 at the earliest; the current sleep apnea disorder is unrelated to service.


CONCLUSION OF LAW

A respiratory disorder, claimed as sleep apnea, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(16), 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran essentially contends that he developed sleep apnea during service.  He further asserts that he experienced continuous sleep apnea symptomatology since service.  After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the claim.

First, the Board notes that the service treatment records and personnel records do not note sleep apnea symptomatology during service.  The service entrance examination indicates that the Veteran's lungs and chest were normal.  Moreover, in a contemporaneous report of his medical history, he reported that he experienced frequent colds; yet, he did not indicate experiencing any breathing disorders.  

In mid-August 1979, less than four months after the Veteran's entrance into service, he was treated for shortness of breath and wheezing.  He went to sick bay and was treated with epinephrine which broke the wheezing spell and cleared the lungs.  He underwent the same treatment a couple days later.  Subsequently, during evening field maneuvers, he reportedly experienced shortness of breath.  Although he had been provided with medication, he admitted that he had not taken it.  As a result, he was taken to the hospital for emergency treatment, which cleared his lungs to a degree.  

At the time of the hospitalization, the Veteran admitted to a history of asthma since infancy and frequent colds, but denied any further medical illnesses or hospitalizations other than back problems.  Parenthetically, he has since denied reporting a history of asthma.

A contemporaneous X-ray examination indicated evidence of an early left lower lobe infiltrate and increased broncovesicular markings throughout the lung field.  He was diagnosed with left lower lobe pneumonitis and asthma, secondary to pneumonitis.  After three days of treatment, he stabilized and was released to full duty.  

As part of the treatment, the physicians noted that the Veteran had not reported a history of asthma on his service entrance report.  It was further noted that he had experienced four episodes of asthma attacks in the previous five days.  Because of these findings, it was recommended that he be considered for an administrative discharge due to the falsification of his records.  He was excluded from further field activities that might exacerbate his asthma disorder.  

Subsequent treatment records indicate no further treatment for a pulmonary disorder or any other breathing disorder.  Service personnel records indicate that the Veteran was discharged from active duty in March 1980 due to a physical disability.  Therefore, the service treatment and personnel records do not show sleep apnea or any symptomatology associated with sleep apnea.

Next, post-service evidence does not reflect symptomatology associated with sleep apnea for many years after service discharge.  Specifically, treatment reports of record indicate that this disorder was suspected as early as August 1994, nearly 15 years after service separation.  

In an April 2002 VA treatment record, the Veteran reported symptoms of poor sleep dating back three years, dating the onset to 1999.  A sleep study subsequently completed in March 2005 illustrated the presence of obstructive sleep apnea.  In August 2005, he filed a claim for sleep apnea.  

In differentiating his new claim from a previously denied claim for residuals for pneumonia, he stated that the "mechanism of sleep apnea is fundamentally different from a pulmonary condition."  Subsequent treatment records indicate that he had been provided with treatment for sleep apnea.  Nonetheless, the medical evidence does not reflect continuity of symptomatology of sleep apnea since discharge from service.  

The Board has considered the Veteran's lay statements that he experienced continuity of symptoms associated with sleep apnea since service.  In a February 2006 statement, he stated that an unnamed condition manifested itself within days of his arrival at boot camp in early July 1979.  He reflected that he was hospitalized within days for about a week.  He indicated that he was placed in a medical holding platoon where he served for several months due to a breathing problem.  

In a June 2006 statement, the Veteran reported that he was treated for sleep apnea in service and then was put in a medical platoon.  In a July 2006 statement, he stated that he was discharged from service prematurely after less than one year of service.  He stated that he believed that the reason for the discharge was sleep apnea.  In an additional July 2006 VA treatment record, he stated that he believed that he had experienced sleep apnea for a long time.  He noted that when he was discharged from service, he was told he had "pneumonia."  He indicated that he remembered friends telling him he stopped breathing in his sleep.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the Veteran's statements regarding continuity of symptomatology to be low probative value.  

First, the Board notes that when the Veteran filed his initial claims for service connection in July 2002, he indicated that he experienced residuals of pneumonia and a back problem since service.  At that time, he did not file a claim for benefits for sleep apnea even though he now contends that other individuals had told him that he had experienced such symptomatology both during and after service.  

As he claims that he had experienced sleep apnea symptomatology both during and after service, the fact that he did not file for benefits for such symptomatology in his initial July 2002 claim for benefits weighs against his credibility. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

Next, the Board notes that the Veteran's statements regarding his in-service treatment are inconsistent with other statements included in the claims file and lack credibility.  Specifically, in an August 2005 VA treatment record, he reported that he was discharged from service due to asthma.  He stated that he attributed the currently-diagnosed sleep apnea with the bout of pneumonia that he experienced during service.  

On the other hand, in a July 2010 VA examination report, he reported that he experienced sleep apnea symptomatology, and not asthma, during service.  He indicated that he had never told August 1979 service examiners that he had asthma despite the fact that the contemporaneous service treatment record contains a full account of his in-service illness, to include a description of episodes during which he experienced difficulty breathing upon exertion.  

The August 1979 treating physician detailed the diagnosis of left lower lobe pneumonitis and asthma, secondary to the pneumonia disorder, through the use of X-rays, interviews with the Veteran, and physical examinations.  The record indicates that, due to the treatment rendered in August 1979, he was able to return to duty.  Significantly, the August 1979 treatment contains no indication of any sleep apnea symptomatology.  

Moreover, the August 1979 treatment contains an account of the Veteran's own statements admitting to a history of asthma since infancy.  The Board finds that the August 1979 statements, given to assist with treatment of a then current illness, are more credible than his current statements, provided solely in an attempt to acquire VA benefits.

Further, the Board notes that the Veteran has made other statements during the pendency of the appeal suggesting that he never experienced asthma during service.  Yet, in an August 1995 VA treatment record, written prior to the initial claim for benefits, he specifically stated that he was discharged from service due to asthma.  The Board finds his inconsistent statements weighs against his credibility as a lay historian.  Moreover, the Board notes that his failure to disclose his history of asthma upon service entrance, as noted in the August 1979 service treatment record, weighs against his current credibility, as it demonstrates a propensity to offer non-credible statements out of self-interest.

In addition, in the July 2010 VA medical examination report, the Veteran stated that, at the time of his August 1979 in-service treatment for a breathing disorder, his fellow service members told him that he was not breathing in his sleep and that they were worried about his breathing.  The Board notes that the August 1979 service treatment records contain no statements from either the Veteran or his fellow service members indicating sleep apnea symptomatology.  

Next, regarding the Veteran's account of post-service sleep apnea, specifically how his mother witnessed such symptomatology, the Board notes that the described incident took place five years after his discharge from service.  Even accepting the account as true, the Board does not find it to be too remote in time to be illustrative of continuous sleep apnea symptomatology since service discharge.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sleep apnea to active duty, despite his contentions to the contrary.    

Significantly, the medical evidence indicates that the Veteran's current sleep apnea disorder is less likely than not related to service.  Specifically, the only medical opinion regarding a potential nexus between his current sleep apnea disorder and service is a July 2010 VA medical examination report by a pulmonologist.  

In the July 2010 VA medical examination report, the Veteran stated that he had been diagnosed with sleep apnea almost 10 years ago.  He stated that his girlfriend noticed that he was experiencing excessive snoring and other apnea symptoms at that time.  He further reflected that he had symptoms of "difficulty breathing and stopping breathing at night" during service.  

In explaining these symptoms, the Veteran specifically referred to an episode of respiratory illness for which he was hospitalized at the naval hospital in August 1979.  He stated that he developed dyspnea and wheezing over that four to five day period and that, at the time of that hospitalization, his fellow service members told him that he was not breathing in his sleep and that they were concerned about his breathing.  He stated that he believed that his in-service breathing disorder symptoms were related to obstructive sleep apnea.  

The Veteran also denied telling the August 1979 service examiners that he had a history of asthma.  He also indicated that he was never diagnosed with asthma after the August 1979 incident.  He stated that the first time he was told that he had loud snoring and had stopped breathing in his sleep was when his mother told him when he was 25 or 26 (in approximately 1985 or 1986, subsequent to service).  When questioned by the VA examiner whether his mother slept in the same room as him, the Veteran stated that she did not, but that his mother told him that his snoring was so loud that she could tell he had stopped breathing because she could no longer hear his snoring.  

After a review of the claims file and an examination, the pulmonologist opined that it was at least as likely as not that the Veteran's first manifestations of obstructive sleep apnea did NOT start during service.  Having reviewed the claims file, the examiner found that the Veteran's in-service hospitalization was consistent with either an asthma exacerbation, acute bronchitis, or pneumonia, but NOT with obstructive sleep apnea.  

Considering the noted review of the claims file, the interview with the Veteran, the conclusions based on previous and contemporaneous examinations and the opinion supported with reasoned bases, the Board finds the July 2010 VA examiner's opinion to have great probative value in this matter as it is consistent with the accurate facts of record, and is based upon sound reasoning from the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

The Board has also considered the Veteran's statements asserting a medical nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, sleep apnea is not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for sleep apnea, the benefit of the doubt doctrine is not applicable, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 726 1(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and July 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service records and VA treatment records to assist him with his appeal. 

Further, the issue was remanded in January 2010 and the record indicates that the AMC complied with the Board's requests, including obtaining VA treatment records dated since October 2005, searching for service treatment records not associated with the claims file, and affording the Veteran an examination to determine the nature and etiology of the claim.  

In regards to the service treatment records not associated with the claims file, an attempt was made to obtain records from the Naval Hospital from July 1979 to March 1980 but no such records could be located.  Thereafter, the Veteran was requested to submit any records he might have in his possession but he did not respond.  In June 2011, the AMC issued a formal finding of unavailability for the aforementioned records.  

In June 2011, the AMC issued a supplemental statement of the case (SSOC) and returned the case to the Board for further appellate consideration, as requested by the Board in the January 2010 remand.  As the AMC complied with the January 2010 Remand directives, to include making all reasonable attempts to locate and procure any service treatment records not associated with the claims file, the Board can adjudicate the claim at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Next, in a February 2006 statement, the Veteran stated that he was treated for a "condition" in July 1979.  Yet, the Board notes that the August 1979 service treatment record contains no indication that he was previously treated for any disorder akin to sleep apnea in July 1979.  Subsequently, in recent statements, he contended that the only instance of treatment experienced for sleep apnea during service was in August 1979, when he was "misdiagnosed" with pneumonia.  

Moreover, the Veteran has never indicated in any statement that he was treated for any breathing disorder, such as sleep apnea, during service after August 1979.  The Board notes that the August 1979 service treatment records indicating treatment for breathing problems, diagnosed as pneumonia and asthma, are of record.  As the AMC search revealed that no additional service treatment records could be found and he now contends that he was never treated for a breathing disorder during service except during that one instance in 1979, the Board finds that the service treatment records are complete.  

Further, in an August 2005 VA treatment record, the Veteran reported that he had been denied Supplementary Security Income (SSI) benefits for the third time.  In subsequent treatment records, he indicated that he was appealing the denial of the SSI benefits.  As a rule, VA is required to obtain relevant Social Security Administration (SSA) records, which are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In this instance, the Veteran indicated that he had been denied for SSI benefits in August 2005, soon after his initial diagnosis for sleep apnea.  Subsequent VA treatment records indicate that he stated that he was unable to work due to an unrelated back disorder.  Therefore, as he had only been recently diagnosed with sleep apnea and admitted that he was not treated for the disorder until recently, any records procured from SSA would not indicate a continuity of symptomatology going back to service.  

Moreover, if any of the records in SSA's possession indicated that the Veteran had sleep apnea, they would be redundant of records currently on file.  While VA is aware that the Veteran has sleep apnea, the Board finds that sleep apnea was not incurred during service.  The only evidence of such in-service incurrence comes from his lay statements.  As the Board finds that his lay statements regarding the history of his sleep apnea symptomatology are not credible and that any statements included in any records in SSA's possession would not be relevant to the threshold issue of service connection.  Therefore, a remand to procure the Veteran's SSA records is unnecessary.   

The Board notes that a specific VA medical opinion pertinent to the issue on appeal was obtained in July 2010.  In an August 2011 brief, the Veteran stated that the July 2010 VA examination report was not adequate because the VA examiner considered only the in-service symptomatology noted in the service treatment records and not the lay statements regarding his in-service and post-service symptomatology.  

First, the Board notes that the July 2010 VA examiner interviewed the Veteran, asking him questions about his in-service symptoms, and noting them in the examination report.  In doing so, the VA examiner identified when the Veteran's account conflicted with that noted in the service treatment records.  Moreover, when discussing post-service events, the VA examiner asked the Veteran pertinent questions regarding his account of events.  

For example, when the Veteran stated that his mother noted that he had stopped breathing when he was 25 or 26, the VA examiner asked him whether his mother was sleeping in the same room as him.  Having listed all of this evidence in the report, the VA examiner chose to find that the findings in the August 1979 VA treatment record, indicating pneumonia and asthma, were more persuasive than the Veteran's lay accounts of sleep apnea symptomatology.  

More importantly, as noted above, the Board finds the Veteran's lay statements regarding both his in-service and post-service symptomatology are not credible.  Therefore, even though the evidence indicates that the July 2010 VA examiner did consider the Veteran's account when writing the report, the Board finds that the July 2010 VA examiner did not need to consider the Veteran's statements regarding his medical history as they lack credibility.   

Finally, the July 2010 VA examiner wrote an additional notation regarding a possible relationship between asthma and obstructive sleep apnea, specifically that there was some evidence to suggest that obesity might worsen asthma symptoms.  Moreover, the VA examiner added that both asthma and obesity were prevalent in the obese population.  In the August 2011 brief, the Veteran noted that he weighed considerably less during service than he currently did.  He suggested that the July 2011 VA examiner erred by not discussing whether sleep apnea could contribute to obesity.  

The Board notes that the cause of the Veteran's obesity is not relevant to this matter.  The only issue before the Board is whether the currently-diagnosed sleep apnea is related to service and the Board has discussed its findings above.  As such, the Board finds that the July 2010 VA medical examination report is adequate.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.


ORDER

Service connection for a respiratory disorder, claimed as sleep apnea, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


